—In a class ac*501tion commenced by the plaintiff Antonins J. Corsten on behalf of himself and all others similarly situated who rented a vehicle from the defendants Avis Rent A Car, Inc., and Avis Rent A Car System, Inc., to recover damages for alleged improper refueling charges, the plaintiff appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated July 21, 1998, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed, with costs.
All of the plaintiff’s claims concerning refueling charges imposed by the defendants either have been previously rejected by the courts or are without merit (see, Lewis v Hertz Corp., 181 AD2d 493; Super Glue Corp. v Avis Rent A Car Sys., 159 AD2d 68). S. Miller, J. P., Ritter, Altman and H. Miller, JJ., concur.